ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-15, and 18-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every feature of independent claims 1 and 11. For example, the prior art of record does not disclose or render obvious “monitoring a current flight attitude state of the aircraft including determining whether the aircraft is in the VTOL orientation or the biplane orientation; identifying deviations between the current flight attitude state and the optimal flight attitude state; ordering the flight attitude controls of the aircraft based upon a flight attitude control authority of each of the flight attitude controls in the current flight attitude state; and implementing a highest order flight attitude control to bias the aircraft from the current flight attitude state toward the optimal flight attitude state” as recited in claim 1.  
U.S. Patent No. 9,908,616 to Horn (“Horn”) discloses a method that includes monitoring a current flight attitude state of the aircraft; identifying deviations between the current flight attitude state and the optimal flight attitude state; ordering the flight attitude controls of the aircraft based upon a flight attitude control authority of each of the flight attitude controls in the current flight attitude state; and implementing a highest order flight attitude control to bias the aircraft from the current flight attitude state toward the optimal flight attitude state. Horn, however, does not disclose “monitoring a current flight attitude state of the aircraft includes determining whether the aircraft is in the VTOL orientation or the biplane orientation” and “ordering the flight attitude controls of the aircraft based upon a flight attitude control authority see e.g., Col. 3, lines 12-28; Col. 3, line 65 to Col. 4, line 6), this determination is not used to order the flight attitude controls of the aircraft. In other words, in Horn, the steps of “identifying deviations between the current flight attitude state and the optimal flight attitude state; ordering the flight attitude controls of the aircraft based upon a flight attitude control authority of each of the flight attitude controls in the current flight attitude state; and implementing a highest order flight attitude control to bias the aircraft from the current flight attitude state toward the optimal flight attitude state” are not based on the determination of whether the aircraft is in the VTOL orientation or the biplane orientation. None of the other prior art of record teaches or suggests this claim feature. 
For at least these reasons, claim 1 and dependent claims 2-5 and 8-10 are allowed. Independent claim 11 recites features that are similar to those discussed above with respect to claim 1. Thus, for at least the reasons provided above, claim 11 and dependent claims 12-15 and 18-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619